Citation Nr: 0943455	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-07 396 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the bilateral feet with osteoarthritis, 
necrosis, and gout. 

2.  Entitlement to service connection for residuals of 
frostbite with distal phalanx amputation of the great toes 
and middle phalanges of the second and third toes 
bilaterally.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1951 to May 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's residuals of frostbite of the bilateral 
feet with osteoarthritis, necrosis, and gout were not shown 
during service, including at separation; did not manifest to 
a compensable degree within a year after service; were not 
continuous after service separation; and the currently 
diagnosed residuals of frostbite of the bilateral feet with 
osteoarthritis, necrosis, and gout are not related to active 
service, but are related to a post-service January 1977 
frostbite injury.

3.  The Veteran's residuals of frostbite with distal phalanx 
amputation of the great toes and middle phalanges of the 
second and third toes bilaterally were not shown during 
service, including at separation; did not manifest to a 
compensable degree within a year after service; were not 
continuous after service separation; and the currently 
diagnosed residuals of frostbite with distal phalanx 
amputation of the great toes and middle phalanges of the 
second and third toes bilaterally are not related to active 
service, but are related to a post-service January 1977 
frostbite injury.


CONCLUSIONS OF LAW

1.  The Veteran's residuals of frostbite of the bilateral 
feet with osteoarthritis, necrosis, and gout were not 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2009).  

2.  The Veteran's residuals of frostbite with distal phalanx 
amputation of the great toes and middle phalanges of the 
second and third toes bilaterally were not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  The Veteran should 
be informed as to what portion of the information and 
evidence VA will seek to provide, and what portion of such 
the claimant is expected to provide.  

Here, legally adequate notice was provided to the Veteran in 
a March 2006 correspondence.  This letter detailed the 
elements of a service connection claim, described the 
evidence and information necessary to substantiate the 
claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded; however, because service connection 
claims are being denied in this case, there will be no rating 
or effective date assigned.    

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
in this case all necessary development has been accomplished 
with respect to the issues decided here, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  In January 1977 the Veteran was afforded 
a VA examination for a claim of entitlement to a non-service-
connected pension.  

The Veteran has not been afforded a current VA examination.  
The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required because the evidence of 
record shows a post-service onset and nexus of disability, so 
does not suggest relationship to his period of military 
service.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).  

II.  Analysis of Service Connection for Frostbite Residuals

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and, medical evidence of a nexus between an in-
service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

The Veteran asserts that exposure to the cold while he was 
stationed in Korea made him susceptible to his post-service 
1977 frost-bite injury to the feet when he was exposed to the 
cold walking home following a post-service motor vehicle 
accident.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of frostbite, which 
has been adjudicated as separate issues of 1) service 
connection for residuals of frostbite of the bilateral feet 
with osteoarthritis, necrosis, and gout and 2) service 
connection for residuals of frostbite with distal phalanx 
amputation of the great toes and middle phalanges of the 
second and third toes bilaterally.  

The Board finds that symptoms of frostbite (cold injury) were 
not shown during service, including at separation.  A careful 
review of the Veteran's service treatment records did not 
reveal any cold injury or frostbite to his feet bilaterally, 
and does not note any complaints or symptoms of cold injury 
or cold exposure.  The Veteran's May 1955 service separation 
examination reflects that the Veteran had moderate bilateral 
flat feet, but does not indicate any history, complaints, or 
findings of cold injury or frostbite to his feet bilaterally 
during service or at separation.  

The Board also finds that symptoms of frostbite (cold injury) 
did not manifest to a compensable degree within a year after 
service, and were not continuous after service separation in 
1955.  The first evidence of frostbite residuals is shown to 
have occurred following cold exposure over 20 years after 
service separation.  Evidence in the Veteran's claims file 
revealed that in January 1977 the Veteran had frostbite after 
walking 16 blocks in the snow, which resulted in amputation 
of several toes.  The Board notes that this was 22 years 
after service with no evidence of any foot condition prior to 
this.  This lengthy period without treatment is some evidence 
against a finding of continuity of symptomatology that the 
Board has considered, along with all the other lay and 
medical evidence, including the Veteran's current contentions 
and histories, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service). 

The Veteran's own reported histories show a post-service cold 
injury and symptoms of cold injury exposure after service in 
1977.  At a November 1977 a VA examination for non-service-
connected pension, the Veteran reported that after his car 
broke down in January 1977 he walked 16 blocks and then 
worked for two days with cold feet, and that, as a result, he 
had several toes amputated and had bilateral sympathectomy.  
Examination of the Veteran's feet in November 1977 revealed 
superficial ulcerations, surgical scars, bilateral amputation 
of distal phalanges of the 3rd and 4th toes, an amputation of 
the distal portion of the distal phalanx of the great toes 
bilaterally, and an amputation of the middle phalanges of the 
2nd and 3rd toes bilaterally.

The Board further finds that the weight of the evidence 
demonstrates that the currently diagnosed residuals of 
frostbite of the bilateral feet with osteoarthritis, 
necrosis, and gout are not related to active service, but are 
related to a post-service January 1977 frostbite injury.  The 
November 1977 VA examination noted the Veteran's report that 
after his car broke down in January 1977 and he walked 16 
blocks and then worked for two days with cold feet, and that 
he subsequently had several toes amputated and had bilateral 
sympathectomy.  The examination report related these 
residuals to the reported post-service cold exposure in 
January 1977.  

The Veteran also submitted private treatment notes from April 
2005, December 2005, and October 2006.  All of these 
treatment notes stated that he has current residuals of 
frostbite; however, none of these private treatment tends to 
relate the Veteran's residuals of frostbite of the bilateral 
feet and amputation of the toes to his military service, and 
do not include an opinion to the effect that the Veteran's 
cold exposure in service somehow predisposed him to post-
service cold injury.  The January 1977 VA examination report, 
likewise, does not relate the Veteran's residuals of 
frostbite of the bilateral feet and amputation of the toes to 
his military service.  A Veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between military service and 
the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   Without 
competent evidence that the residuals of frostbite are 
directly related to service or that an in-service injury 
(cold exposure) made him more susceptible to frostbite, the 
Board finds the preponderance of the evidence is against a 
finding that the current frost-bite residuals are related to 
service.   

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claims for service 
connection for residuals of frostbite of the bilateral feet 
with osteoarthritis, necrosis, and gout and service 
connection for residuals of frostbite with distal phalanx 
amputation of the great toes and middle phalanges of the 
second and third toes bilaterally.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of frostbite of the 
bilateral feet with osteoarthritis, necrosis, and gout is 
denied. 

Service connection for residuals of frostbite with distal 
phalanx amputation of the great toes and middle phalanges of 
the second and third toes bilaterally is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


